Boyce, J.,
delivering the opinion of the court:
In this case service of process upon the defendant was by publication. It does not appear from the testimony that either, when the cause of action arose, the plaintiff was a bona fide resident of this state and has continued so to be down- to the time of the commencement of the action, or that since the cause of action arose the plaintiff has become, and for at least two years next preceding the commencement of the action has continued to be, a bona fide resident of this state. The court has not therefore acquired jurisdiction, and the petition must be dismissed. Rev. Code 1915, §3014 (Section 11 [a] and [b]); Carey v. Carey, 5 Boyce, 53, 90 Atl. 405, recognized in Bethard v. Bethard, 5 Boyce, 56, 90 Atl. 406.
In the latter case, the service of process upon the defendant was personal. And, it being shown that at the time the cause of action arose, the parties were bona fide residents of this state, and had continued so to be down to the time of the commencement of the action, less, however, than for a period of two years, the inquiry was whether, under Rev. Code 1915, §3012 (Section 9 [a]), the court had jurisdiction. Under the facts of the case, the court found it had jurisdiction, and granted a decree nisi. The facts of this case distinguish it from that case.
The petition is dismissed.